 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                  Case No.: 2:17-cv-00383-APG-VCF

 4          Plaintiff                                     Order for Stipulation of Dismissal or
                                                                     Status Report
 5 v.

 6 OPERTURE, INC. and SEDONA
   CONDOMINIUM HOMEOWNERS
 7 ASSOCIATION, INC.,

 8          Defendants

 9         On March 8, 2019, the parties advised the court that plaintiff Bank of America, N.A. and

10 defendant Sedona Condominium Homeowners Association, Inc. had reached a settlement. ECF

11 No. 33. To date, those parties have not filed a stipulation to dismiss.

12         I THEREFORE ORDER that by November 19, 2019, plaintiff Bank of America, N.A.

13 and defendant Sedona Condominium Homeowners Association, Inc. shall file a stipulation of

14 dismissal or a status report.

15         DATED this 5th day of November, 2019.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
